Filed 9/25/20 P. v. Woodbury CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                 C090604

         v.                                                                     (Super. Ct. No. 17CF06242)

STEPHEN WINFIELD WOODBURY IV,

                   Defendant and Appellant.




         Appointed counsel for defendant Stephen Winfield Woodbury IV asked this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Chico Police Officer Derek Ament was at an indoor gun range for target practice
in November 2017. He noticed defendant at the facility and saw him fire a handgun and
what appeared to be a rifle. Officer Ament believed defendant had a prior narcotics
conviction that would make him ineligible to possess or use firearms. He contacted law
enforcement and confirmed defendant had a prior felony conviction for a narcotics-



                                                             1
related offense. Defendant also checked a box on a gun rental agreement form at the gun
range disclosing that he had a prior conviction that prohibited him from possessing a
firearm.
       The People charged defendant with being a felon in possession of a firearm.
(Pen. Code, § 29800, subd. (a)(1)). Following a bench trial, the trial court found
defendant guilty as charged. In September 2019, the trial court suspended imposition of
sentence and placed defendant on probation for three years with various terms and
conditions.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                      /S/
                                                   MAURO, J.

We concur:


    /S/
ROBIE, Acting P. J.


    /S/
KRAUSE, J.


                                              2